Citation Nr: 1609291	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a varicose vein disability currently rated at 10 percent during the period from November 19, 2009 to February 3, 2010.

2.  Entitlement to an increased rating for a varicose vein disability currently rated at 20 percent during the period from February 4, 2010 to October 1, 2015.

3.  Entitlement to an increased rating for a varicose vein disability currently rated at 40 percent effective October 2, 2015.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which assigned a 10 percent disability rating effective November 19, 2009.

Per the Veteran's request, a hearing before a Veterans Law Judge was scheduled for September 2014.  The Veteran later responded that he would not be able to attend the hearing, and did not wish to reschedule. 

In July 2015, the appeal was remanded by the Board for further development.  A new VA examination was provided, and the Appeals Management Center (AMC) readjudicated the claim in a December 2015 Supplemental Statement of the Case.  In December 2015, the AMC granted a disability rating of 20 percent effective February 4, 2010, and an evaluation of 40 percent effective October 2, 2015


FINDINGS OF FACT

1.  From November 19, 2009 to February 3, 2010 the Veteran's varicose vein disability was not manifested by persistent edema. 

2.  From February 4, 2010 to October 1, 2015 the Veteran's varicose vein disability was not manifested by persistent edema and stasis pigmentation or eczema. 

3.  Since October 2, 2015 the Veteran's varicose vein disability has not been manifested by persistent edema or subcutaneous induration, with stasis pigmentation or eczema, and persistent ulceration.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for a varicose vein disability during the period from November 19, 2009 to February 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7120 (2015).

2.  The criteria for a disability rating greater than 20 percent for a varicose vein disability during the period from February 4, 2010 to October 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7120 (2015).

3.  The criteria for a disability rating greater than 40 percent for a varicose vein disability effective October 2, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The notice requirements in this case were satisfied by a December 2009 letter. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and the Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.  

Additionally, the medical examinations of record are adequate.  In the VA examination reports dated February 2010, June 2013, and October 2015, VA examiners used their expertise to draw conclusions from the totality of the evidence.  The February 2010 and October 2015 reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  However, the Board did not find the June 2013 VA examination adequate to properly analyze the severity of the Veteran's disability, and remanded accordingly.  There has been substantial compliance with the Board's remand directives, insofar as VA obtained an adequate medical opinion following an additional examination in October 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated that there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis    

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The Board can choose the Diagnostic Code (DC) to apply, so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532 (1993).

Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999).

Disabilities from varicose veins are rated under DC 7120.  38 C.F.R. § 4.104.  Under DC 7120, a zero percent rating is warranted for asymptomatic palpable or visible varicose veins; a 10 percent rating is warranted for intermittent edema of the affected extremity, or aching and fatigue in the affected leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; a 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the affected extremity, with or without beginning stasis pigmentation or eczema; a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and the maximum rating of 100 percent is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran was granted service connection for varicose veins, with a non-compensable rating, in 1971.  After he submitted a claim for an increased rating in December 2009, the RO reviewed records from the Veteran's private treatment provider and scheduled him for a VA examination.  The February 2010 VA examination and private treatment records dated November 2009 formed the primary bases of the RO's March 2010 rating decision.

The Veteran's private treatment records noted that he was experiencing a painful right varicose vein condition when standing a lot.  He was observed to have a scarred varicose vein on the anterior of his right leg, and was advised to use heat and elevation to treat the varicose vein during flare ups.

In February 2010, the VA examiner observed varicose veins on the Veteran's right lower extremity, and noted symptoms of persistent edema, persistent skin discoloration, and pain occurring at rest, though not constant.  The examiner also noted symptoms present after prolonged walking or standing, including aching, fatigue, throbbing, and a heavy feeling.  These symptoms were relieved by elevation or compression hosiery, though it was noted that the Veteran was not wearing compression stockings.  The Veteran reported being able to walk about 2000 yards before experiencing right leg pain, and having to stop and rest due to the pain.  On physical examination, the examiner recorded that no edema, stasis pigmentation, eczema, or ulceration was observed.  

In his August 2010 notice of disagreement, the Veteran contended that he had persistent edema with the varicose veins in his right leg.

A new VA examination was afforded to the Veteran in June 2013.  Symptoms noted included aching and fatigue in the right leg after prolonged standing or walking, as well as intermittent swelling.  These could be relieved by elevation of the leg.  Other symptoms included incipient stasis pigmentation or eczema, and intermittent edema.  The examiner observed multiple varicose veins of the right leg from the knee to the just above the ankle, which were easily visible and palpable.  Some of the varicose veins were tender to palpation and some were not.

Following remand by the Board, the Veteran was provided with a reexamination in October 2015.  The examination report noted symptoms of aching, discomfort, and swelling in the right leg after prolonged standing or walking, as well as fatigue and tingling with prolonged walking.  The Veteran reported experiencing daily edema of the right ankle late in the day, which was incompletely relieved by elevation of the extremity.  He stated that he did not use elastic stockings.  The VA examiner observed moderate to large caliber varicose veins in the Veteran's medial right knee area, running down the anterior shin to the ankle.  Edema with a rating of 1+ was noted at the right ankle, surrounded by prominent dark blue surface veins on the right foot and ankle.  No eczema, ulceration, thrombosis, or erythema was observed.

Staged ratings for three distinct periods of time are required by the facts found in the Veteran's medical records, which reflect increasing levels of disability that were factually ascertainable at different points in time. 

November 19, 2009 to February 3, 2010

The private treatment record dated November 19, 2009 reflected that the Veteran was experiencing a painful right varicose vein condition after prolonged standing, requiring elevation for relief.  Such symptoms warrant a 10 percent disability rating, but do not meet the criteria for the next higher rating of 20 percent, which requires persistent edema, incompletely relieved by elevation of the affected extremity, with or without beginning stasis pigmentation or eczema.  The record does not reflect that any of these signs or symptoms were experienced by the Veteran or observed by a physician prior to February 2010.  Therefore, a higher rating of 20 percent is not warranted for this period.

February 4, 2010 to October 1, 2015 

The report of VA examination dated February 4, 2010 indicated that the Veteran was experiencing persistent edema.  On remand, the AMC assigned a disability rating of 20 percent effective from that date until October 1, 2015.  

In his August 2010 notice of disagreement, the Veteran claimed to be experiencing persistent edema, but did not claim to be experiencing any additional symptoms.  Because the next higher rating of 40 percent also requires stasis pigmentation or eczema, with or without intermittent ulceration, in addition to the aforementioned edema, a 40 percent rating is not warranted as of August 2010. 

During the VA examination conducted on June 6, 2013 it was observed that the Veteran's varicose veins were manifested by incipient stasis pigmentation or eczema.  The rating criteria for varicose veins clearly distinguish between "beginning stasis pigmentation or eczema," listed only as an optional criterion for a 20 percent rating, and "stasis pigmentation or eczema," listed as a required criterion for a 40 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7120.  Because the June 2013 examination reflects only incipient stasis pigmentation or eczema, the next higher rating of 40 percent is not warranted.

Since October 2, 2015

Following the reexamination conducted on remand, the AMC awarded a rating of 40 percent effective October 2, 2015.  The next higher rating of 60 percent requires not only persistent edema or subcutaneous induration, and stasis pigmentation or eczema, but also persistent ulceration.  The VA examiner noted on the October 2015 examination report that no ulceration was observed.  Without evidence of persistent ulceration, a rating of 60 percent is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's varicose vein condition.  Specifically, the Veteran's service-connected varicose veins have resulted in edema, pain, and stasis pigmentation or eczema.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's varicose veins and referral for consideration of extraschedular rating is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's varicose veins, the issue of entitlement to a TDIU rating is not raised.


ORDER

A rating greater than 10 percent for a varicose vein disability during the period from November 19, 2009 to February 3, 2010 is denied. 

A rating greater than 20 percent for a varicose vein disability during the period from February 4, 2010 to October 1, 2015 is denied.

A rating greater than 40 percent for a varicose vein disability effective October 2, 2015 is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


